DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

The objections have been withdrawn in light of the Applicant’s amendments.
The rejection under 35 USC 112(b) has been moot due to the Applicant’s cancellation of claims 7-10.
The rejections under 35 USC 101 have been withdrawn in light of the Applicant’s amendments.
Applicant’s arguments in the Remarks filed on 12/02/2021 with respect to the rejections under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections

Claims 1, 3-4, 6, 11 and 14-15 and 17 are objected to because of the following informalities:  
Claim 1 recites “determing…” at line 3, as well as claim 11 at line 5, which appears to be a typo.
Claims 1, 3-4, 6, 11, 14-15 and 17 recite “(100)” and “(101)” which are unnecessary in claims. They should be deleted.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2012/0070129) in view of Gregotski et al (US 2014/0282262).
Regarding claim 1, Lin discloses a method for realizing a video information preview, applied in a client, comprising:

presenting (101) positioned the preview information of the video in a manner that meets requirements of the client (Figures 2, 14 and 20-21).
Lin is silent about having a plurality of thumbnails with different sizes and resolutions; and presenting positioned thumbnail information of the video in a manner that meets display requirements of the client.
Gregotski discloses determining, when it is detected by the client that a progress bar of a video played on the client is dragged by a user, corresponding information from a thumbnail file downloaded into the client according to position information about dragging of the progress bar, and the thumbnail file comprises a poster having a plurality of thumbnails with different sizes and resolutions (¶ [0048]-[0049] and ¶ [0066]-[0080]); and presenting positioned the thumbnail information of the video in a manner that meets display requirements of the client (Figure 5; ¶ [0067]-[0071] and ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify preview information in Lin system to include a plurality of thumbnails with different sizes and resolutions to be presented in 

Regarding claim 2, Lin in view of Gregotski discloses the method as discussed in the rejection of claim 1. The combined system further discloses when a video is played, pulling down from a server the description file of the video played; or, when it is detected that the progress bar is dragged, pulling down from a server the description file of the video played (taught by Lin; ¶ [0048], ¶ [0084]-[0086] and ¶ [0112]-[0113]; and taught by Gregotski; ¶ [0063] and ¶ [0075]-[0078]).

Regarding claim 3, Lin in view of Gregotski discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the poster has thumbnails at different sizes (Gregotski’s Figures 3A-3C); and wherein said presenting (101) the preview information of the video in a manner that meets display requirements of the client comprises: presenting a thumbnail of the poster, where size of the thumbnail of the poster matches size of the display device of the client, on which the video is played (taught by Gregotski; ¶ [0067]-[0071] and ¶ [0082]).

Regarding claim 4, Lin in view of Gregotski discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the poster has thumbnails at different resolutions (taught by Lin; Figure 5-7; ¶ [0067]-[0070]; and taught by Gregotski; ¶ [0048]-[0049] and ¶ [0066]-[0080]); and


Regarding claim 5, Lin in view of Gregotski discloses the method as discussed in the rejection of claim 4. The combined system further discloses wherein the description file comprises index documents for the preview information and the index documents for the preview information comprise a poster primary index file and a sub-index description file; wherein the poster primary index file is used to record index information of the posters of the video at different time points and the sub-index description file is used to record index information of the thumbnails at different resolutions corresponding to one of the posters in the poster primary index file (taught by Lin; ¶ [0063]-[0073], ¶ [0086]-[0090] and ¶ [0107]-[0113]; and taught by Gregotski; ¶ [0067]-[0078]).

Regarding claim 6, Lin in view of Gregotski discloses the method as discussed in the rejection of claim 5. The combined system further discloses wherein the index information of the poster comprises the file name of the poster and the index information of the thumbnail comprises storage address of the thumbnail; and wherein said determining (100) corresponding preview information from a description file downloaded into the client according to position information about dragging of the progress bar comprises: determining the file name of the poster to be displayed from the poster 

Regarding claims 11 and 13-17, all limitations of claims 11 and 13-17 are analyzed and rejected corresponding to claims 1-6 respectively.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421